Citation Nr: 0822037	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-25 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether an overpayment in the amount of $9,689.86 resulting 
from delayed notice to VA of change in training program for 
purposes of receiving VA Educational Benefits was properly 
created. 



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1999 to August 2003.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2006 
administrative decision of the Muskogee, Oklahoma, Department 
of Veterans Affairs (VA) Regional Office (RO).  The record 
shows that the veteran resides in Mesa, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his Substantive Appeal (VA Form 9) received in July 2006, 
the appellant requested personal hearing before a Veterans 
Law Judge (VLJ) sitting at a local VA office (and indicated 
that he would also accept a videoconference hearing).  There 
is no indication in the claims folder that such request was 
addressed.  

To ensure compliance with due process requirements, and 
because both Travel Board and videoconference hearings are 
scheduled by the RO, the case is REMANDED for the following:

The veteran should be scheduled for a 
hearing before a VLJ sitting in Phoenix, 
Arizona (or in the alternative, a 
videoconference hearing, if he so desires).  
The case should then be processed in 
accordance with standard appellate 
practices.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

